Citation Nr: 0017250	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
current evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1972 to May 1975.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) continued a rating of 10 percent for 
disability associated with the veteran's bilateral foot 
disorder.  In April  1998, the Board remanded this matter to 
the RO for further development, including obtaining private 
medical records and conducting a VA examination.  In a 
December 1998 rating decision, the RO granted an increased 
rating of 30 percent, effective from the date of the 
veteran's February 1993 claim for an increased rating.  This 
matter was remanded again by the Board in July 1999 after the 
veteran submitted evidence directly to the Board without a 
waiver of review by the agency of original jurisdiction.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from bilateral pes planus is 
manifested by complaints of pain with prolonged walking or 
standing, with tender corns and calluses on the toe joints 
and the plantar surfaces of both feet, without objective 
findings of corns and calluses, without marked pronation, 
extreme tenderness on plantar surfaces of the feet, marked 
inward displacement and severe spasms of the tendo achillis 
on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

Service medical records show that the veteran was treated on 
several occasions during his active service for complaints of 
foot pain.  During treatment in March 1975, he complained of 
aching in his ankles and the soles of his feet.  An examiner 
noted that the veteran's feet were callused.  His arches were 
"fair".  The examiner noted an impression of chronic pedal 
complaints.

During a VA examination in March 1976, the veteran complained 
of difficulty walking.  The examiner noted that the arches of 
the feet were not well preserved.  The veteran had bilateral 
corns, callouses, and bunions.  The diagnoses included pes 
planus and bilateral corns, callouses, and bunions.

The veteran was granted entitlement to service connection for 
bilateral pes planus by an April 1976 rating decision which 
assigned a rating of 10 percent for the associated 
disability, effective from the date of the day following his 
separation from service.  The rating was increased to 30 
percent by a December 1999 rating decision, effective from 
the date of receipt of the veteran's February 1993 claim for 
an increased rating.  Nonetheless, the issue of whether the 
veteran is entitled to a rating in excess of 30 percent for 
his service-connected foot disorders remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Under Diagnostic Code 5276, severe symptoms of pes planus, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
or indication of swelling on use, with characteristic 
callosities, a 20 percent evaluation is assigned if such 
symptoms are unilateral and a 30 percent evaluation is 
assigned if such symptoms are bilateral.  For pronounced 
symptoms, with marked pronation, extreme tenderness on 
plantar surfaces of the feet, marked inward displacement and 
severe spasms of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, a 30 percent 
evaluation is assigned for unilateral symptoms and a 50 
percent evaluation is assigned for bilateral symptoms.

With his claim for an increased rating, the veteran submitted 
a treatment note created by a private podiatrist dated in May 
1991.  The examiner noted that the veteran had painful feet 
due to calluses on the plantar surfaces.  The reported 
diagnoses were chronic plantar lesions, scar tissue fibroses, 
probable chronic plantar warts on the forefeet, altered gait, 
and difficulty walking.

During a VA examination in March 1993, the veteran complained 
that his feet hurt all the time and that he had corns and 
callouses.  On examination while standing, the veteran had a 
good plantar arch bilaterally.  There were hammertoes 
involving the second and third toes of both feet, with 
callouses on the dorsum of those toes at the proximal 
interphalangeal joints.  Tender plantar callouses were noted 
under the heads of the first, third, and fifth metatarsals 
bones of the right foot and under the heads of the first and 
fifth metatarsal bones of the left foot.  The examiner 
reported such findings as diagnoses and added history of pes 
planus, presently not found.  X-rays of the veteran's feet 
were normal.

The veteran's feet were examined by a VA physician in 
December 1998 and September 1999.  Examination of the right 
foot in December 1998 revealed a hallux valgus deformity.  
Also noted were hammer toe deformities of the second and 
third toes with tender dorsal corns over the proximal 
interphalangeal joints.  There was a tender corn over the 
lateral surface of the fifth toe.  There were markedly tender 
plantar keratotic lesions under the metatarsophalangeal 
joints of the great and fifth toe.  There was a significant 
hardened and tender callous formation over the entire heel 
pad region as well as on the plantar and medial aspects of 
the great toe.  The veteran had full range of motion in the 
toes except where affected by the hammertoes deformity.  
Right ankle motion was full and pain free.  Examination of 
the left foot revealed dorsal corns over the second and third 
toes, which were painful to palpation.  There were hardened 
and tender callous formations over the plantar and medial 
aspect of the great toe as well as under the 
metatarsophalangeal joint of the great toe.  There was a 
tender plantar keratosis under the fifth metatarsophalangeal 
joint.  There was a tender, hardened callous over the left 
heel.  The left ankle had full, pain-free range of motion.  
Foot and ankle flexors and extensors and 5/5 strength 
bilaterally.  Dorsalis pedis pulses were 2+ bilaterally.  The 
examiner's diagnoses repeated his clinical findings.  The 
examiner commented that the veteran's foot disorders did not 
result in weakness or excess fatigability.  Rather, they 
caused disturbances of locomotion associated with painful 
weight bearing.  The examiner described the pain associated 
with plantar keratoses and callous formation as severe to 
pronounced.  

During the September 1999 VA examination, the veteran's 
complaints and the clinical findings of the VA physician were 
essentially the same as were reported in December 1998.  
There were multiple, tender corns and calluses bilaterally.  
The examiner reported that the condition of the veteran's 
feet was essentially unchanged.  The reported diagnosis was 
painful feet with plantar keratoses and callus formation 
bilaterally.  In his comments, the examiner repeated his 
observation that there was no evidence of any significant pes 
planus.  Further, there was no evidence of inward 
displacement or severe spasm of the tendo Achilles on 
manipulation.

The Board has reviewed the entire record.  It contains no 
clinical findings which support a rating in excess of 30 
percent for bilateral flat feet.  During the most recent VA 
examination, the examiner reported that there was no evidence 
of significant pes planus.  There was no significant 
pronation in the feet.  While the veteran appeared to have 
some tenderness in the plantar surfaces, it was not described 
as "extreme."  The examiner reported specifically that 
there was no finding of marked inward displacement or severe 
spasm on manipulation of the tendo achillis.  The Board finds 
that the veteran bilateral pes planus is manifested by 
complaints of pain with prolonged walking or standing, with 
tender corns and calluses on the toe joints and the plantar 
surfaces of both feet, without objective findings of corns 
and calluses, without marked pronation, extreme tenderness on 
plantar surfaces of the feet, marked inward displacement and 
severe spasms of the tendo achillis on manipulation.  The 
Board concludes that the criteria for a schedular rating in 
excess of 30 percent have not been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).

The Court has held that pursuant to 38 C.F.R. § 4.40 (1997) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, it does not appear that the veteran's service 
connected disability results in limitation of motion, painful 
motion, incoordination, weakness, loose motion, or excess 
fatigability.  In essence, the clinical findings show that he 
has tender corns and calluses on his feet.  The symptoms 
prevent him from standing or walking for a prolonged period.  
However, he does not have the pronounced symptoms associated 
with pes planus which would support a rating in excess of 30 
percent.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, in the absence of clinical or X-ray 
findings of ankylosis, the veteran's disability from his 
bilateral foot disorders, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 50 percent under Diagnostic Code 5286.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A higher rating is assignable for 
pronounced manifestations of pes planus, with marked 
pronation, extreme tenderness on plantar surfaces of the 
feet, marked inward displacement and severe spasms of the 
tendo achillis on manipulation, but the clinical findings in 
this case do not show such manifestations.


Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.


ORDER

An increased rating for bilateral pes planus is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

